Citation Nr: 1825447	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss, prior to September 8, 2016, and 20 percent thereafter.

3.  Entitlement to an increased rating in excess of 10 percent for tinnitus.

5.  Entitlement to an effective date, earlier than December 11, 2012 for the grant of service connection for tinnitus.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 

By October 2016 rating decision, the RO granted a partial increased rating for bilateral hearing loss to 20 percent, effective September 8, 2016.

The claims file includes additional evidence that has been submitted after the case was transferred to the Board and has not yet been considered by the RO.  However, because the Veteran filed his VA-9 substantive appeal after February 2, 2013, the Board may initially review this new evidence submitted by the Veteran.  
38 U.S.C. § 7105 (e)(1).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal in November 2016 as to an increased rating in excess of 20 percent for bilateral hearing loss, and 10 percent for tinnitus.

2.  The Veteran's tinnitus disability was diagnosed in 2005, and the corresponding claim was received in March 2, 2011.

3.  Prior to September 8, 2016, the evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity.
4.  Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's PTSD was manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the claims for an increased rating in excess of 20 percent for bilateral hearing loss, and 10 percent for tinnitus.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an earlier effective date, from March 2, 2011, in regard to service connection for tinnitus is met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017); 38 C.F.R. § 3.155 (in effect prior to March 24, 2015).  

3.  The criteria for an initial compensable rating for the Veteran's service-connected bilateral hearing loss, prior to September 8, 2016, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).

4.  Resolving doubt in favor of the Veteran, the criteria for a rating of 50 percent, for the Veteran's service connected PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

A VCAA letter dated in March 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b)(1) (2017).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).

The RO provided the Veteran appropriate VA examinations, as explained below.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Withdrawal of Claims

By November 2016 written statement the Veteran stated he accepts the 20 percent rating for hearing loss and 10 percent rating for tinnitus, which the Board accepts as the Veteran's withdrawal of these appeals.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal as to an increased rating for hearing loss in excess of 20 percent and tinnitus in excess of 10 percent, and, hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the stated claims and they are dismissed.

Earlier Effective Date for Tinnitus

Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on a claim for service connection benefits shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for such benefits.  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. 
§ 3.400(b)(2)(i) (2017).  

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a) (2017).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

Merits of the Claim

In the Veteran's Notice of Disagreement, as adjudicated by the SOC, the Veteran stated his request for an earlier effective date than December 11, 2012, implied for the 10 percent rating of tinnitus.  He indicated he was diagnosed in March 2005 with bilateral hearing loss and provided hearing aids in February 2011.

The record reflects that the Veteran first complained of tinnitus in 2005.  The Veteran did not file a claim for tinnitus, formally or informally.  However, he did file a claim for service connection of hearing loss, which was granted.

In February 2011, the Veteran filed a claim for increased rating of hearing loss; this claim was received by VA March 2, 2011.  By December 11, 2012 VA examination, tinnitus was recorded, as a symptom associated with hearing loss.  The RO granted service connection for tinnitus on this basis, from December 11, 2012, stemming from the increased rating claim for hearing loss. 

Again, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  Here, it appears that the date entitlement arose is in 2005, when tinnitus was first diagnosed.  It appears the receipt of claim was March 2, 2011, the date of the increased rating for hearing loss claim, which yielded the service connection of tinnitus.

On these facts, the grant of earlier effective date for service connection of tinnitus from March 2, 2011 is proper, as this is the date reflected by the record as the date of receipt of claim.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  In reaching this decision the Board applies the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 
38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Bilateral Hearing Loss, prior to September 8, 2016.

Legal Criteria

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

Merits of the Claim

Prior to September 8, 2016, when the RO assigned a 20 percent rating, the Veteran's bilateral hearing loss was rating at 0 percent disabling.  The Veteran filed an increased rating claim in February 2011.

The Veteran's December 2012 VA examination showed puretone thresholds, in decibels, as follows:


Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
25
25
60
60
42
Right:
(decibel)
20
25
65
80
48

Maryland CNC testing revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for each ear.  
38 C.F.R. § 4.85 (f).

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a noncompensable evaluation is derived from Table VII.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2017).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Here, there is no evidence of an exceptional pattern of hearing loss.

The Veteran's April 2011 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
25
30
65
65
46
Right:
(decibel)
20
30
65
80
49

Maryland CNC testing revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for each ear.  
38 C.F.R. § 4.85 (f).

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a noncompensable evaluation is derived from Table VII.  

Again, there is no evidence of an exceptional pattern of hearing loss.

The Veteran reported functional impact to include difficulty hearing.

Thus, based on the audiometric findings, an evaluation in excess of 0 percent for the Veteran's service-connected bilateral hearing disability, prior to September 8, 2016, is not warranted.  There is no indication of additional functional impairment which would warrant a higher rating, as the Veteran's difficulty hearing is contemplated within the noncompensable rating assigned.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Legal Criteria

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  
Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130, Diagnostic Code 9411):

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Merits of the Claim

The Veteran submitted an increased rating claim for PTSD, evaluated at 30 percent, dated February 2011.

VA treatment records dated January/February 2011 note that the Veteran is struggling with work.  He continues to struggle with flashbacks, intrusive thoughts, nightmares and memory disturbances.  He keeps to himself and is not interested in being around other people.  He is irritable and angers easily.  He has a good relationship with his wife.  The Veteran was adequately groomed, thoughts were logical, and behavior was cooperative, but nervous.  There were no active suicidal or homicidal thoughts, and concentration and memory was poor.

In March 2011, the Veteran stated he is experiencing more depression, trouble sleeping, and endures nervous attacks.

In April 2011, the Veteran appeared for a VA examination.  The Veteran reported being married to his wife, having a relationship with his daughter who is out of state, and a desire to see his grandchildren more often.  The Veteran reported difficulty at work, but he gets along with his boss, has not missed significant work and has not faced disciplinary action.  He reported loss of initiative and concentration, nightmares, depressed mood, irritability, and isolation.

In April 2011, the Veteran reported experiencing more anxiety, sleeping problems, and loss of concentration, memory loss and confusion.  He is tired all the time and does not have interest in doing much.

VA treatment records dated February 2012 note that the Veteran is struggling with work and plans to leave his job in a month due to inability to handle stress.  

In December 2012, the Veteran appeared for a VA examination.  The Veteran reported living with his wife and having contact with his daughter who lives out of state.  The Veteran was noted as having worked at the Navy Base in engineering for over 24 years.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, and mild memory loss.  He also reported nightmares, irritability, social isolation, and loss of concentration.

In his August 2014 Substantive Appeal, the Veteran indicated his PTSD caused him to retire early from work, as the stress caused panic attacks, he grew indifferent to managers and coworkers, he suffered nightmares, sleep disturbance, anxiousness, illogical thoughts, irritability, avoidance, isolation, and memory loss.

In February 2016, the Veteran indicated he took early retirement due to stress, depression, and panic attacks.  He reported in part avoidance, isolation, aggression, irritability, memory loss, sleep disturbance, nightmares, indifference towards the death of family members, and avoidance of reminders of the military.

In September 2016, the Veteran appeared for a VA examination.  Symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of mood and motivation, were recorded.  The Veteran was dressed casually, was verbal and friendly, well-oriented, and his thought processes were logical.

In November 2016, the Veteran reported panic attacks, nightmares, depression, anxiety, flattened affect, mood swings, lack of interest, isolation, memory loss, irritability and anger, symptoms which occur frequently and sometimes daily.

In this case, the Board finds a 50 percent rating appropriate for the duration of the appeals period.  The Veteran has consistently reported flattened affect; panic attacks more than once a week; confusion; impairment of memory; some impaired judgment; disturbances of motivation and mood, specifically depressed mood; and difficulty establishing effective work and social relationships.

The Board does not find a higher rating appropriate, as the disability does not correspond with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran has not reported suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  

The Veteran has reported impairment of the ability to establish and maintain effective relationships, as he reported isolation.  However, he enjoys a positive relationship with his wife and family, therefore, the inability to establish relationships is not present.

The Veteran has reported difficulty in adapting to stressful circumstances at work, including due to depression and panic attacks, and taking an early retirement due to work stress.  The record reflects that prior to the early retirement, the Veteran worked for over 20 years for the same employer.  He was not disciplined at work, did not take substantial leave due to PTSD, and while he reported difficulty interacting with coworkers and management, it appears that he did so at least adequately prior to taking the early retirement.  Furthermore, in the context of awarding a 70 percent rating, 38 C.F.R. § 4.130 not only requires the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas, including work, school, family relations, judgment, thinking or mood.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  While the Veteran has reported that he has struggled with stress at work, on the whole, the symptoms he exhibits more closely match the 50 percent criteria, occupational and social impairment with reduced reliability and productivity, rendering that the more correct criteria with which to match his occupational impairment.

With respect to the criteria for a 100 percent rating, the evidence does not show that the Veteran has symptoms at the level of severity associated with a 100 percent rating, and total occupational and/or social impairment.  There is also no evidence showing that he suffers from gross impairment in thought processes or communication, persistent delusions or hallucinations, exhibits grossly inappropriate behavior, poses a persistent danger of hurting himself or others, or exhibits an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  In addition, there is no evidence that the Veteran has disorientation to time or place, or memory loss for the names of close relatives, his own occupation, or his own name.  Thus, the Veteran does not have any of the symptoms associated with a 100 percent rating.


ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss, after September 8, 2016, is dismissed.

Entitlement to a rating in excess of 10 percent for tinnitus is dismissed.

Entitlement to an earlier effective date for tinnitus, from March 2, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of noncompensable for bilateral hearing loss, prior to September 8, 2016, is denied.

Entitlement to a disability rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has repeated stated that he retired early from work due to his mental condition.  As such, entitlement to TDIU is raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating. 

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should provide all required notice in response to the claim of entitlement to a TDIU.

2. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim for TDIU and complete any other development deemed necessary. 

3. When the above has been completed, the case should again be reviewed by the RO or the AMC, to expressly address whether the Veteran is entitled to a TDIU rating.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


